J-S52032-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOEL SENESTANT                             :
                                               :
                       Appellant               :   No. 3387 EDA 2019

             Appeal from the PCRA Order Entered October 24, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0015924-2013

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOEL SENESTANT                             :
                                               :
                       Appellant               :   No. 3388 EDA 2019

             Appeal from the PCRA Order Entered October 24, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0015925-2013


BEFORE:      PANELLA, P.J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                      FILED DECEMBER 21, 2020

        Appellant Joel Senestant appeals from the order of the Court of Common

Pleas of Philadelphia County denying his petition pursuant to the Post-

Conviction Relief Act (PCRA).1            Appellant claims his trial counsel was

ineffective in failing to convey a plea offer from the prosecution. We affirm.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   42 Pa.C.S.A. §§ 9541-9546.
J-S52032-20



     The PCRA court summarized the relevant procedural history as follows:

             The underlying cases stem from the November 23, 2013
     arrest of Appellant for shooting Vernon Oliver in front of the
     victim’s residence located within the 800 block of North 66th Street
     in Philadelphia on October 24, 2013 and for repeatedly thereafter
     threatening the same shooting victim.                Following initial
     arraignment, preliminary hearing, filing of Bills of Information,
     several conferences and assorted hearings, both cases were
     transferred for [a] consolidated jury trial the morning of January
     20, 2015 before this Court as available presiding jurist. The
     Commonwealth of Pennsylvania was represented by the District
     Attorney of Philadelphia, by and through his Assistant Morgan
     Vedejs. Pierre LaToure, Esquire represented Appellant during pre-
     trial, jury trial, sentencing and initial appellate phases.

            On January 20, 2015, immediately upon transfer [to] this
     courtroom, before the first of what would be two (2) voir dire and
     jury selection processes had begun, this Court had conducted a
     full colloquy of Appellant to ensure that Appellant’s previously
     announced decision to proceed by way of jury trial had been
     informed and voluntary.         Within this transcribed colloquy,
     Appellant actively acknowledged his full understanding of all
     options, rights, responsibilities and potential consequences of his
     never wavering decision to proceed to a jury trial.

           During this first colloquy conducted on January 20, 2015,
     the assigned prosecutor declared on the record, her extension of
     an offer that she had just conveyed to Appellant’s counsel to
     alternatively resolve the instant cases by way of entry of
     negotiated guilty pleas. That offer as stated in front of Appellant
     who was seated next to this counsel and a few feet from the
     prosecutor, was for an aggregate sentence of a minimum period
     of seven and one-half years to fifteen years in exchange for
     commensurate pleas of guilt to indicted offenses which at that
     time included first degree felony Attempted Murder.           Since
     Appellant’s attorney had not yet had the opportunity to convey
     this offer, this Court invited Appellant and his counsel to engage
     in further private discussions and to inform this Court of any
     change of mindset after the voir dire process was conducted since
     the prospective panel members had been transported upstairs and
     [were] collecting in the hallway.        Jury selection proceeded
     thereafter.


                                     -2-
J-S52032-20


             On January 21, 2015, [the] jury selection process was
      continued and interrupted by the defense’s complaint regarding
      the selection process. This Court granted the defense motion and
      struck the first selected panel. On January 22, 2015, just before
      the renewed jury selection process was to begin, counsel for
      Appellant acknowledged his continued discussions with his client
      and stated that his client had requested recusal of this Court as
      presiding jurist. This request was denied. This Court then
      additionally inquired whether there had been any change of status
      of the previous offer or its terms. No change of position had been
      announced when all parties and their counsel were present. A
      new jury panel was selected on January 22, 2015. On January
      23, 2015, Appellant was arraigned in front of the jury and again
      identified his right and desire to proceed to trial before that
      empaneled jury. Trial testimony began following preliminary
      instructions and opening arguments. The case proceeded without
      further delay or interruption until January 28, 2015, when the
      guilty verdicts were entered by the jury.

PCRA Court Opinion (P.C.O.), 5/13/20, at 1-3.

      The jury convicted Appellant of aggravated assault, intimidation of a

witness, retaliation against a witness, carrying a firearm without a license, and

possession of an instrument of crime, but acquitted Appellant of attempted

murder. In a bifurcated portion of the trial, the trial court convicted Appellant

of persons not to possess a firearm.

      On March 27, 2015, the trial court sentenced Appellant to an aggregate

term of 25½ to 54 years’ imprisonment. On September 1, 2017, this Court

affirmed the judgments of sentence.      Appellant did not seek discretionary

review in the Supreme Court.

      On March 30, 2018, Appellant filed a timely pro se PCRA petition. The

PCRA court appointed Appellant counsel, who filed a “no-merit” letter and

motion to withdraw as counsel pursuant to Commonwealth v. Finley, 550



                                       -3-
J-S52032-20



A.2d 213 (Pa.Super. 1988). On March 14, 2019, the PCRA court filed notice

of its intent to dismiss Appellant’s petition without a hearing pursuant to

Pa.R.Crim.P. 907. Appellant filed a response to the Rule 907 notice.

      On September 5, 2019, counsel moved to withdraw his petition to

withdraw as counsel and filed an amended petition, alleging that trial counsel

failed to convey a plea offer of 7½ to 15 years’ incarceration, which Appellant

now claims he would have accepted. On October 24, 2019, the PCRA court

held a hearing at which both Appellant and trial counsel testified. After the

hearing, the PCRA court denied Appellant’s petition.     Appellant filed timely

notices of appeal.

      Appellant raises one claim on appeal: “[w]as the PCRA court’s finding

that the offer had been properly conveyed and rejected supported by the

record?” Appellant’s Brief, at 3. Our standard of review is well-established:

      [o]ur review of the grant or denial of PCRA relief is limited to
      examining whether the PCRA court's findings of fact are supported
      by the record, and whether its conclusions of law are free from
      legal error. Commonwealth v. Cox, 636 Pa. 603, 146 A.3d 221,
      226 n.9 (2016). The PCRA court's credibility determinations, when
      supported by the record, are binding on this Court; however, we
      apply a de novo standard of review to the PCRA court's legal
      conclusions. Commonwealth v. Burton, 638 Pa. 687, 158 A.3d
618, 627 n.13 (2017).

Commonwealth v. Small, 647 Pa. 423, 440–41, 189 A.3d 961, 971 (2018).

      We review claims of ineffectiveness in light of the following principles:

         [a]s originally established by the United States Supreme
         Court in Strickland v. Washington, 466 U.S. 668, [104
S. Ct. 2052, 80 L. Ed. 2d 674] (1984), and adopted by
         Pennsylvania appellate courts, counsel is presumed to have


                                     -4-
J-S52032-20


        provided effective representation unless a PCRA petitioner
        pleads and proves all of the following: (1) the underlying
        legal claim is of arguable merit; (2) counsel's action or
        inaction lacked any objectively reasonable basis designed to
        effectuate his client's interest; and (3) prejudice, to the
        effect that there was a reasonable probability of a different
        outcome at trial if not for counsel's error.

     Commonwealth v. Wantz, 84 A.3d 324, 331 (Pa.Super. 2014)
     (citations omitted). “A failure to satisfy any prong of the
     ineffectiveness test requires rejection of the claim of
     ineffectiveness.” Commonwealth v. Daniels, 600 Pa. 1, 963
A.2d 409, 419 (2009).

Commonwealth v. Selenski, 228 A.3d 8, 15 (Pa.Super. 2020).

     Appellant specifically claims that his trial counsel was ineffective in

failing to communicate and discuss a plea bargain from the Commonwealth.

Our courts have held that:

     [g]enerally, counsel has a duty to communicate plea bargains to
     his client, as well as to explain the advantages and disadvantages
     of the offer. Commonwealth v. Boyd, 547 Pa. 111, 688 A.2d
1172, 1174 (1997). Failure to do so may be considered
     ineffectiveness of counsel if the defendant is sentenced to a longer
     prison term than the term he would have accepted under the plea
     bargain. See, Commonwealth v. Korb, 421 Pa. Super. 44, 617
A.2d 715, 716 (1992). Where the PCRA court's determination of
     credibility is supported by the record, we will not disturb it on
     appeal. Commonwealth v. Harmon, 738 A.2d 1023, 1025
     (Pa.Super. 1999), appeal denied, 562 Pa. 666, 753 A.2d 815
     (2000).

Commonwealth v. Marinez, 777 A.2d 1121, 1124 (Pa.Super. 2001).

     While Appellant contends that his trial counsel did not communicate and

discuss the prosecution’s plea offer of 7½ -15 years’ imprisonment, this claim

is refuted by the record and Appellant’s own contradictory testimony at the

PCRA hearing.



                                    -5-
J-S52032-20



       The record shows Appellant was specifically informed of the plea offer

in an oral colloquy in which the trial court sought to determine whether

Appellant’s decision to proceed to a jury trial was voluntary, knowing, and

intelligent. As trial counsel had discussed the offer with the prosecutor for the

first time that morning, trial counsel admitted that he had not yet had the

opportunity to directly convey the offer to Appellant.

      The following exchange occurred in which the trial court delineated the

plea agreement on the record and gave Appellant time to consider his options

carefully in deciding to either accept this plea offer or to proceed to a bench

or jury trial:

      [Trial Court:] Okay. Now, it’s my understanding, sir, that you
      wish to have a jury trial?

      [Appellant:] Yes.

      [Trial Court:] Were any offers made to you by the Commonwealth
      in reference to this case?

      [Appellant:] No.

      [Trial Court:] No. All right.

      [Prosecutor:] I mean, that is correct, but his counsel and I did
      speak.

      [Trial Court:] Is there an offer on the table?

      [Prosecutor:] Seven and a half.

      [Trial Court:] Seven and a half to 15?

      [Prosecutor:] Yes.

      [Trial Court:] Was any offer in the nature of seven and a half to
      15 years offered to you?

      [Appellant:] No.


                                      -6-
J-S52032-20


     [Trial Counsel:] We’ve only had a brief discussion this morning. I
     never had – there’s been no offer that I had conveyed directly to
     my client.

     [Trial Court:] Okay. Well, I’ll certainly give you time to mull things
     over and make decisions. But I just want you to understand, sir,
     that there are a couple of options at this point in time. Because
     it’s my understanding that you wish to have a jury trial, we have
     prospective jurors waiting, actually waiting … [The Court then
     explained the processes and notable differences between bench
     and jury trials.] Do you understand the difference, sir?

     [Appellant:] Yes.

     [Trial Court:] All right. The other option is, in terms of a
     negotiated disposition of a guilty plea, that is something of
     responsibility, negotiated or open. Certainly, sir, this is your life.
     It’s your decision to make. And I’m not going to tell you what you
     should do. I just want you to be sure that you’re firmly aware of
     the possibility and consequences that may occur. At this point in
     time, sir, are you satisfied that your counsel has represented you
     well?

     [Appellant:] Yes.

     [Trial Court:] Are you satisfied with his preparation of your case
     for trial?

     [Appellant:] Yes.

     [Trial Court:] Okay. And have you conferred with him regarding
     the possibilities as to which direction you wish to go?

     [Appellant:] Yes.

     [Trial Court:] [The Court then explained the offenses and the
     possible sentences for each offense if convicted, the referenced
     guidelines and possible outcomes] … So I want you to think long
     and hard …

T.C.O. at 16-17 (quoting Notes of Testimony (N.T.), 1/20/15, at 5-10).

     After jury selection proceeded over the following two days, Appellant

demonstrated that he had further conferences with his trial counsel.          On

January 22, 2015, trial counsel admitted that after engaging in further


                                     -7-
J-S52032-20



discussion with his client, Appellant requested that the trial court recuse

herself from the case. N.T., 1/22/15, at 3. After the trial court denied the

recusal request, the trial court inquired about Appellant’s consideration of the

plea offer:

      [Trial Court:] Was there any discussion by and between counsel
      and [Appellant] – I think we touched upon some discussion, in
      terms of offers. Has there been any change of offers?

      [Prosecutor:] I don’t believe so.

      [Trial Court:] No. Okay.
Id. at 5.

      When specifically asked whether Appellant had discussed the plea offer

with counsel, neither defense counsel nor Appellant responded to this inquiry

and did not express any indication that Appellant wished to accept the plea

agreement instead of proceeding to a jury trial. It was only after Appellant

was convicted of the aforementioned offenses, was sentenced to a lengthy

term of imprisonment, and litigated a direct appeal that Appellant claimed for

the first time in his amended PCRA petition that trial counsel had never

communicated the plea offer to him.

      Yet at the PCRA evidentiary hearing, Appellant offered testimony that

contradicted the claims made in his petition. When Appellant was confronted

with the aforementioned portion of the transcribed record in which the trial

court set forth the prosecution’s plea offer on the record and expressly gave

Appellant time to confer with trial counsel, Appellant altered his testimony to

claim that he actually had discussed the plea offer with trial counsel, but


                                     -8-
J-S52032-20



counsel told him not to take the plea offer. Appellant testified that trial counsel

had stated that “[w]e’re going to win.        We don’t need this deal.”       N.T.

10/24/19, at 25.

      Moreover, Appellant’s trial counsel, Pierre Latour, III, Esq. testified at

the PCRA hearing and initially stated that he did not have a specific recollection

of the particular offer of 7½ to 15 years’ incarceration with Appellant but he

emphasized that he would always convey offers to his clients. Atty. Latour

did remember discussing a possible plea with Appellant but recalled that

Appellant “was not interested in a plea, specifically, one that was a lengthy

State sentence.” Id. at 30.

      Based on this testimony, the PCRA court found Atty. Latour to be a

credible witness and found that Appellant was not credible. We will not disturb

the PCRA court’s credibility determinations, which are supported by the

record. Small, supra, Marinez, supra.         As we agree with the PCRA court’s

assessment that Appellant’s ineffectiveness claim has no arguable merit, we

concluded that the PCRA court properly dismissed Appellant’s PCRA petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/20

                                       -9-